El Juez Asociado Sr. Aldrey,
emitió la opinión del tribunal.
Antes de qne la transcripción de la apelación fuera reci-bida en la Secretaría de esta Corte Suprema nos presentó el apelado una moción para que desestimáramos el recurso, fun-dándose para ello en que no era apelable la resolución de la-corte inferior contra la cual se estableció la apelación, cues-tión que no pudimos considerar entonces porque dejó de demostrársenos suficientemente que tal apelación existiera, 77 aun cuando después del recibo de la transcripción no ba reproducido el apelado su solicitud ni ba presentado alegato-alguno, como la vista de la apelación se ba celebrado debemos-previamente resolver la cuestión propuesta porque ataca a la jurisdicción de esta corte para decidir la apelación.
La demanda a que se refiere este recurso tuvo su origen en la Corte Municipal de San Juan y dictada sentencia los demandados apelaron de ella para ante la Corte de Distrito-*158de San Juan, ante cuya sección primera compareció el apelado solicitando que se desestimara la apelación toda vez que los apelantes habían dejado transcurrir con exceso los veinte días que fija la sección primera de la ley de 11 de marzo de 1908 para presentar en la corte de distrito la correspondiente mo-ción personándose y depositar los derechos correspondientes; petición que después de discutida por las partes fué resuelta por la corte de distrito declarándola con lugar y desierto el recurso interpuesto, habiendo sido registrada como sentencia tres días después. Esta resolución de la corte inferior es la que motiva el presente recurso de apelación. Tal resolución no es apelable.
Las resoluciones que dictan las cortes desestimando un recurso de apelación por haber dejado de cumplir el apelante determinados requisitos para que pueda ser oída, no son ver-daderas sentencias, aunque como tales se registren y aunque producen el efecto de dejar firme la sentencia apelada, porque no resuelven los méritos del pleito y se limitan a negarse a oir y decidir el recurso. Harrington, v. Holler, 111 U. S., 796 y Wenar v. Jones, 217 U. S., 593, aplicados por nosotros en el caso de Gautiño v. Muñoz, que resolvimos en noviembre 11 de 1913. Por consiguiente, esas resoluciones no están com-prendidas entre las sentencias a que se refiere el número 2 del artículo 295 del Código de Enjuiciamiento Civil tal como quedó enmendado en el año 1905.
La apelación. debe ser desestimada.

Desestimada la apelación.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf y del Toro.